

ADVISORY BOARD MEMBERSHIP AGREEMENT
 
This Advisory Board Membership Agreement (this “Agreement”) effective as of
April 1, 2009 (the “Effective Date”), between QNECTIVE, INC., a Nevada
corporation (the “Company”) and Paul Barry (the “Advisor”).
 
The Company wishes to retain the Advisor to serve on the Company’s advisory
board   (the “Advisory Board”) to provide advisory services to the Company, its
officers and directors, and the Advisor desires to perform such advisory
services.   Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed in the Company's Equity Incentive Plan (the "Plan")
substantially in the form of Exhibit A annexed hereto, the terms of which are
hereby incorporated by reference thereto.  For purposes of this Agreement,
Advisor shall be deemed a Key Person as defined in the Plan, and the portion of
this Agreement governing the grant of Stock Rights shall be deemed a Stock
Rights Agreement as defined in the Plan.  The Plan may be amended from time to
time in accordance with its terms.
 
Accordingly, the parties agree as follows:
 
1.            Services.
 
1.1           The Advisor will advise the Company’s Board of Directors and
management, at reasonable times, in matters related to the Company’s business as
requested by the Company as set forth below.  The Advisor’s duties shall include
(but are not limited to): (a) providing strategic and technical guidance to the
Company in the development of its business, products and market segment focus,
(b) addressing current and future customer needs as well as setting the course
for product development, and (c) attending meetings of the Advisory Board.
 
1.2           The Company currently expects that the Advisory Board will meet at
least six (6) times per year.
 
2.            Advisory Fees.
 
(a)      In consideration for the Advisor’s services to the Company, the Advisor
will receive the following fees in cash:
 
(i)        a cash fee in an annual amount equal to  $35,000, payable in twelve
(12) equal monthly installments of $2,916.66 per month on the first day of each
month for the immediately preceding month (the “ Cash Fees”) and
 
(ii)       an attendance fee in an amount equal to $2,000 for each formally
called meeting of the Advisory Panel which Advisor attends (the "Attendance
Fees").
 
(b)     In consideration for the Advisor's services to the Company, the Advisory
will also receive the following Stock Rights and Options, subject to  the terms
and conditions of the Plan, including but not limited to Article X (H),  and
with respect to the Options, pursuant to the terms of a separately executed
Option Agreement between the Company and Advisor:

 

--------------------------------------------------------------------------------

 
 
(i)        an annual amount of common shares, par value $.001, of the Company
stock (the “Common Stock”) having an annual aggregate Fair Market Value as of
the dates of issue equal  to $50,000;  such Common Stock to  be issued to
Advisor in twelve (12) equal monthly installments of Common Stock on the first
day of each month for the immediately preceding month with the Fair Market Value
of each monthly installment of $4,167 computed on the last day of each month
hereunder  (the “Annual Equity Shares”); and
 
(ii)       an annual grant on each March 31  hereunder commencing March 31, 2010
(each, a "Date of Grant") of an Option to acquire that number of shares of
Common Stock equal in value to the amount of $125,000, on each such March 31
(the “Annual Option Shares”) the Option Price to be the Fair Market Value on
each such March 31 subject to Advisor’s execution and delivery of an Option
Agreement substantially in the form of Exhibit B hereto (the Cash Fees,
Attendance Fees, Annual Equity Shares, and Annual Option Shares are herein
collectively referred to as the "Fees").
 
 2.1           The term of this Agreement will begin on the Effective Date of
this Agreement and will end on the third anniversary of this Agreement unless
renewed by the Company by written notice to Advisor within sixty (60) days prior
to the end of the Term or upon earlier termination as provided below (the
“Term”).
 
 2.2           This Agreement may be terminated prior to the third anniversary
hereof by either party with at least fifteen (15) days' prior written notice to
the other party. In the event of any such earlier termination, and subject to
the terms of the Plan the Advisor may be entitled to, and the Company may pay to
Advisor:
 
(a)  his pro rata portion of the Cash Fees through the termination date, and the
Attendance Fees earned but unpaid; and
 
(b)  a pro rata portion of the Annual Equity Shares and the Annual Option Shares
through the termination date.
 
3.            Certain Covenants and Representations.
 
3.1           The Advisor will not disclose to the Company any information that
the Advisor is obligated to keep confidential pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Advisor to the contrary.
 
3.2           The advisory work to be performed hereunder will not be conducted
on time that is required to be devoted to any other third party.  The Advisor
shall not use the funding, resources, and facilities of any other third party to
perform advisory work hereunder and shall not perform the advisory work
hereunder in any manner that would give any third party rights to the product of
such work.
 
3.3           The Advisor has disclosed and, during the Term, will disclose to
the Chief Executive Officer of the Company any conflicts between this Agreement
and any other agreements binding on the Advisor.

 
2

--------------------------------------------------------------------------------

 
 
4.            Confidentiality.
 
4.1           The Advisor acknowledges that, during the course of performing his
services hereunder, the Company will be disclosing information to the Advisor,
and the Advisor will be developing information related to the Company’s
intellectual property, projects, products, potential customers, personnel,
business plans, and finances, as well as other commercially valuable information
(collectively “Confidential Information”).  The Advisor acknowledges that the
Company’s business is extremely competitive, dependent in part upon the
maintenance of secrecy, and that any disclosure of the Confidential Information
would result in serious harm to the Company.
 
4.2           The Advisor agrees that the Confidential Information will be used
by the Advisor only in connection with advisory activities hereunder, and will
not be used in any way that is detrimental to the Company.
 
4.3           The Advisor agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity.  The Advisor will treat
all such information as confidential and proprietary property of the Company.
 
4.4           The term “Confidential Information” does not include information
that (i) is or becomes generally available to the public other than by
disclosure in violation of this Agreement, (ii) was within the Advisor’s
possession prior to being furnished to the Advisor by the Company, (iii) is
disclosed to the Advisor on a nonconfidential basis from a person or entity
entitled to so disclose the information, or (iv) was independently developed by
the Advisor without reference to the information provided by the Company.
 
4.5           The Advisor may disclose any Confidential Information that is
required to be disclosed by law, government regulation or court order.  If
disclosure is required, the Advisor will give the Company advance notice so that
the Company may seek a protective order or take other action reasonable in light
of the circumstances.
 
4.6           Upon termination of this Agreement, the Advisor will promptly
return to the Company all materials containing Confidential Information as well
as data, records, reports and other property, furnished by the Company to the
Advisor or produced by the Advisor in connection with services rendered
hereunder, together with all copies of any of the foregoing.  Notwithstanding
such return, the Advisor shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 4.
 
5.            Use of Name.  It is understood that the name of the Advisor and
his current position as an advisor to the Company will appear in appropriate
disclosure and marketing documents in the ordinary course of the Company’s
business.  The name of the Advisor will not be used for any other purpose
without the Advisor’s consent.
 
6.            No Conflict:  Valid and Binding.  The Advisor represents that
neither the execution of this Agreement nor the performance of Advisor’s
obligations under this Agreement  will result in a violation or breach of any
other agreement by which the Advisor is bound.  The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.

 
3

--------------------------------------------------------------------------------

 
 
7.            Notices.  Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) on the next business day after sending when sent by
private express mail service (such as Federal Express), or (iii) five (5) days
after sending when sent by regular mail to the following address:
 
In the case of the Company:


c/o Qnective AG
Thurgauerstrasse 54
CH-8050 Zürich
Switzerland
Attn: Chief Executive Officer
 
In the case of the Advisor:
 
Mr. Paul Barry
192 Lauderdale Mansions
Lauderdale Road
Maida Vale
W91NG London
United Kingdom
 
or to other such address as may have been designated by the Company or the
Advisor by notice to the other given as provided herein.
 
8.            Independent Contractor:  Withholding.  The Advisor will at all
times be an independent contractor, and as such will not have authority to bind
the Company.  The Advisor will not act as an agent nor shall he be deemed to be
an employee of the Company for the purposes of any employee benefit program,
unemployment benefits, or otherwise.  Other than as set forth in the Plan,  no
amount will be withheld from the Fees for payment of any federal, state, or
local taxes the Advisor having sole responsibility to pay such taxes, if any,
and file such returns as shall be required by applicable laws and regulations. 
The Advisor agrees to defend, indemnify and hold the Company harmless from any
and all claims by a third party on account of a failure or alleged failure to
pay such taxes or file such returns.  Advisor shall not enter into any
agreements or incur any obligations on behalf of the Company.
 
9.            Assignment.  Due to the personal nature of the services to be
rendered by the Advisor, the Advisor may not assign this Agreement or delegate
his duties hereunder.  The Company may assign all rights and liabilities under
this Agreement to a subsidiary or an affiliate or to a successor to all or a
substantial part of its business and assets without the consent of the Advisor. 
This Agreement shall be binding upon the heirs and legal representatives of
Advisor.
 
10.          Severability.  If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and the
remaining provisions shall continue in full force and effect.

 
4

--------------------------------------------------------------------------------

 
 
11.          Remedies.  The Advisor acknowledges that the Company would have no
adequate remedy at law to enforce Section 4 hereof.  In the event of a violation
or alleged violation by the Advisor of such Section 4, the Company shall have
the right to obtain injunctive or other similar relief, as well as any other
relevant damages, without the requirement of posting a bond or other similar
measures.
 
12.          Governing Law;  Entire Agreement; Amendment.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be performed within such State,
without reference to, or application of, conflicts of laws principles and
represents the entire understanding of the parties, supersedes all prior
agreements between the parties, and may only be amended in writing.


IN WITNESS WHEREOF, the parties have executed this Advisory Board Membership
Agreement as of the date first written above.
 
QNECTIVE, INC.
 
ADVISOR
   
 
   
By:
  /s/ Oswald Ortiz
 
  /s/ Paul Barry
 
  Oswald Ortiz
  Chief Executive Officer
 
  PAUL BARRY


 
5

--------------------------------------------------------------------------------

 